PER CURIAM. Appellants seek review of an Order on Miami-Dade County’s Motion for Fees and Costs. The order grants a motion for attorney’s fees and costs, determining entitlement to fees and costs, but providing that the amount of fees due is to be determined at a subsequent evidentiary hearing. The order is not a final order or an otherwise appealable non-final order. See e.g. Scullin v. City of Pensacola, 667 So.2d 215, 216 (Fla. 1st DCA 1995). Accordingly, appel-lees’ motion to dismiss the appeal for lack of jurisdiction is granted, and the appeal is hereby dismissed. Appellants’ Motion for Summary Disposition is denied as unauthorized. Fla. R. App. P. 9.315(c). RAY, WINOKUR, and JAY, JJ, CONCUR.